            Case 6:20-cv-00024-ADA Document 21 Filed 04/02/20 Page 1 of 3

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
CASTLEMORTON WIRELESS, LLC

vs.                                                 Case No.: 6:20-CV-24-ADA
CHARTER COMMUNICATIONS, INC., et
al.

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Holly Hawkins Saporito                                   , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Defendants                                        in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Alston & Bird LLP                                        with offices at:

               Mailing address: 1201 West Peachtree St. NW

               City, State, Zip Code: Atlanta, GA 30309

               Telephone: 404-881-7000                      Facsimile: 404-881-7777


       2.      Since    2005                                  , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Georgia                      .

               Applicant's bar license number is 142496                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Northern District of Georgia                 Jan. 2006

               11th Circuit Court of Appeals                Jan. 2008

               Court of Appeals, Federal Circuit            March, 2007
     Case 6:20-cv-00024-ADA Document 21 Filed 04/02/20 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00024-ADA Document 21 Filed 04/02/20 Page 3 of 3
